Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 21, 2020 has been entered.
 
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.

Applicant argues that the claimed acid content has not been met as and such a proper prima facie obviousness determination has not been presented. However, Applicant’s allegation appears to require that the specific value is needed to render the claim obvious. Examiner’s previous grounds of rejection, which is relied upon in the updated grounds of rejection below, relies on a teaching of the acid content being a result effective variable. Examiner does not allege modified Matsuda teaches the specific amount of acid as an overlapping range of anticipatory value. 

Applicant argues that Inoue cannot be used to teach that the acid content is a result effective variable as Inoue discloses a flow battery whereas the instant disclosure teaches a lithium-ion battery. However, such an argument points to elements of Inoue not relied upon in the combination. Matsuda 

Applicant fails to address the actual grounds of rejection when alleging that even Inoue does not teach the claimed acid amount. At no time has the Office alleged that Inoue teaches the claimed amount. Instead, as properly set forth in the previous action and not properly rebutted by Applicant, Inoue shows that wettability, i.e. the exact functionality of the acid groups disclosed by Matsuda, may be optimized by changing the acid content such that no more than routine experimentation would be required by a skilled artisan to arrive at an acid content which at least overlaps with the claimed content. It is a recognized result effective variable in the art that surface acid content affects electrode wettability and as such, optimization of such a parameter is neither novel nor non-obvious absent a showing from Applicant to properly rebut the position. 

Applicant argues the method of determining the acid content is of consequence in examining the instant claims. However, as clearly set forth in previous correspondence and explained in the interview conducted on December 8, 2020 the instant claims are directed to a product and the method 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130295463 by Matsuda et al (hereinafter Matsuda) in view of JP 2000-357523 by Inoue et al (hereinafter Inoue – machine translation attached) and US 2010019956 by Tokuda et al (hereinafter Tokuda). 

Regarding Claim 1, Matsuda discloses an electrode material comprising an active material (cathode active material Fig. 2 teaching the claimed “an electrode active material”) wherein the active material may be LiFePO4 (Fig. 5 for example teaching the claimed “wherein the electrode active material is an electrode active material substance represented by General Formula of LiaAxBO4 (here, A represents at least one element selected from the group consisting of Mn, Fe, Co, and Ni, B represents at least one element selected from the group consisting of P, Si, and S, and 0≤a<4 and 0<x<1.5 are satisfied”). A pyrolytic carbon film coats the electrode active material (Fig. 1 [0111] for example teaching the claimed “a pyrolytic carbonaceous electron-conducting film that coats a surface of the electrode active material”). 

Matsuda discloses an amount of acid is found along the surface of the electrode (see carboxylic acid along carbon Fig. 2 teaching the claimed “wherein the pyrolytic carbonaceous electron-conducting film as at least one acidic functional group selected from the group consisting of a carboxyl acid group”) which act as functional groups so as to improve electrode wettability with the electrolyte ([0037]-[0038]). Matsuda does not disclose the exact amount of surface acid. 

However, Inoue discloses a carbon coated electrode comprising surface acid functional groups wherein the content of functional groups is a result effective variable. Increasing the amount of functional groups allows for wettability between the carbon and the electrolyte of the battery whereas increasing the groups also can increase the specific resistance of the electrode ([0012]). As such, a skilled artisan would appreciate the content of surface acid functional groups within Matsuda’s electrode 2 or more and 5 µmol/m2 or less per surface area of the electrode material”. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).


Modified Matsuda fails to disclose the claimed surface area of the electrode material. 

However, Tokuda discloses the surface area as determined by a BET method of an electrode material including a carbonaceous material may be controlled to be between 0.1-25 m2/g ([0241]) so as to ensure proper lithium acceptance during charge and lithium deposition on the surface while preventing enhanced reactivity and gas evolution. As such, a skilled artisan would appreciate the surface area of the electrode material set forth by Matsuda may be modified to be within the range set forth by Tokuda, in order to prevent gas evolution and enhanced reactivity while ensuring lithium acceptance and deposition, rendering obvious the claimed “wherein a specific surface area of the electrode material found by a BET method is 5-17.1 m2/g”. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Regarding Claim 4, as set forth above, modified Matsuda identifies the surface acid as a result effective variable, thereby requiring no more than routine experimentation to arrive at the claimed range, rendering obvious the claimed “wherein an amount of a surface acid of the electrode material, which is determined by a back-titration method using tetrabutylammonium hydroxide, is 2.04 µmol/m2 or more and 4.39 µmol/m2 or less per surface area of the electrode material”. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Regarding Claim 5, modified Matsuda discloses the carbon coating may cover “at least part of a surface of a particle” of the electrode active material, thereby being open to covering the entire particle (Matsuda [0026] teaching the claimed “wherein the electrode active material, 80% or more of the surface of primary particles of the electrode active material are coated with the pyrolytic carbonaceous electron-conducting film”). 

	
Claims 1, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150325846 by Kitagawa et al (hereinafter Kitagawa) in view of Matsuda and Inoue.
 


The active material may be LiFePO4 ([0036] for example teaching the claimed “wherein the electrode active material is an electrode active material substance represented by General Formula of LiaAxBO4 (here, A represents at least one element selected from the group consisting of Mn, Fe, Co, and Ni, B represents at least one element selected from the group consisting of P, Si, and S, and 0≤a<4 and 0<x<1.5 are satisfied”). 

The specific surface area of the coated electrode material is between 5-20 m2/g ([0053] teaching the claimed “wherein a specific surface area of the electrode material found by a BET method is 5-17.1 m2/g”). 

Kitagawa fails to disclose an amount of surface acid functional groups within the carbonaceous coating. 

However, Matsuda a carbonaceous coated lithium active electrode material wherein the coating include an amount of hydrophilic carbon, accomplished by including acid functional groups such as carboxylic acid (Fig. 2 and [0023]) so as to improve electrolytic penetration of the electrode, i.e. increased electrode wettability ([0035]) rendering obvious the claimed “wherein the pyrolytic carbonaceous electron-conducting film as at least one acidic functional group selected from the group consisting of a carboxyl acid group”. 

As such, a skilled artisan would appreciate that carboxylic acid functional groups can be included in the carbonaceous coating of Kitagawa’s electrode material, as taught by Matsuda, to improve electrolyte penetration, i.e wettability of the electrode. 

Modified Kitagawa discloses 20-40% of the carbonaceous film should be hydrophilic (Matsuda [0037]) does not disclose the exact amount of surface acid. 

However, Inoue discloses a carbon coated electrode comprising surface acid functional groups wherein the content of functional groups is a result effective variable. Increasing the amount of functional groups allows for wettability between the carbon and the electrolyte of the battery whereas increasing the groups also can increase the specific resistance of the electrode ([0012]). As such, a skilled artisan would appreciate the content of surface acid functional groups within modified Kitagawa’s electrode should be optimized for wettability and resistance, thereby requiring more than routine experimentation to arrive at the claimed range, rendering obvious the claimed “wherein an amount of a surface acid of the electrode material, which is determined by a back-titration method using tetrabutylammonium hydroxide, is 1 µmol/m2 or more and 5 µmol/m2 or less per surface area of the electrode material”. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

2 or more and 4.39 µmol/m2 or less per surface area of the electrode material”. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Regarding Claim 5, modified Kitagawa discloses the coverage ratio of the carbonaceous film over the particles of the active material is 80% or more (Kitagawa [0029] teaching the claimed “wherein the electrode active material, 80% or more of the surface of primary particles of the electrode active material are coated with the pyrolytic carbonaceous electron-conducting film”). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY L MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721